Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-11 in the reply filed on 08/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/14/2022.
Applicant's election with traverse of species PDE4D5 and the combination of HPRT1, TUBA1B, PUM1 and TBP in the reply filed on 08/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden because the species only appear in two claims.  While this traversal is not found persuasive because the different species are not a search burden given the number of claims, the traversal that there is no evidence that using HPRT1 versus TUBA1B and so on represents different inventions is found persuasive.  The response asserts on page 8 of the remarks that the gene expression profile for the selected PDE4D variant is normalized with respect to X which represents HPRT1, TUBA1B, PUM1 and TUBP and there is no evidence that using HPRT1 versus TUBA1B and so on represents different inventions.  Because the response indicates that the different genes are not different inventions and all function the same, to be are normalized with respect to PDE4D, the species requirement has been WITHDRAWN.   Additionally, upon further consideration the species requirement among PDE4D5 and PDE4D9  has been WITHDRAWN.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature/natural phenomenon and/or abstract idea without significantly more. The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature/natural phenomenon.  The claims recite the correlation between post-surgical risk and expression of PDED4D variant and TMPRSS2-ERG fusion status.  The recited relationship is a natural phenomenon that exists apart from any human action.
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “determining” an expression-based risk score for the subject based on the gene expression profile for the selected PDE4D, “determining” a post-surgical prognostic risk score for the subject based on expression-based risk score and post-surgical clinical variables of the subject.  With regard to claim 4, the claim encompasses “determining” a post-surgical CAPRA-S score wherein the post-surgical prognostic risk score is determined by combining the expression-based risk score and the CAPRA-S.  Neither the specification or the claims set forth limiting definition for determining and the claims do not set forth how determining is accomplished.  The broadest reasonable interpretation of the determining step is a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally reads information in a database or report regarding expression levels and post-surgical clinical variables then draws a mental conclusion of post-surgical prognosis risk score. Such “determining” thereby encompasses process that may be performed mentally and this is an abstract idea.  
With regard to claim 7, the claim encompasses proposing a post-surgical secondary treatment for the subject based on the post-surgical prognostic risk score, wherein the post-surgical secondary treatment is selected from the group consisting of radiation therapy, hormonal therapy, chemotherapy, immunotherapy or any combination thereof.  The broadest reasonably interpretation of these steps is that the steps may be accomplish mentally and thus are an abstract step/process.  The proposing a post-surgical secondary treatment for the subject may be accomplished verbally.  Such verbal communication is also abstract having no particular concrete or tangible form.  
With regard to claim 8 and 10, the claims recite normalizing the gene expression profile wherein risk score is determined based on the normalized gene expression profile and expression-based risk is determined with a scoring function.  These limitations are steps that can be accomplish mentally and critical thinking process wherein one mentally read information in a database or report regarding the expression levels.  
Having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.  
Herein, claims 1-11 do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exceptions. While the claims recite determining a gene expression profile for each of one or more of PDE4D variants in a biological sample obtained from the subject and determining a TMPRSS2-ERG fusion status in a biological sample obtained from the subject,  the recitation of a generic gene expression profile and TMPRSS2-ERG fusion status.  The dependent claims further limit the independent claim however none of the limitations add additional elements that result in a practical application.  The steps of the claims and the dependent claims do no more than limit the mental processes that are used to evaluate gene expression data obtained from a database.  Claim 7 includes one possible embodiment (though the method is not limited to this embodiment) further comprising proposing a post-surgical secondary treatment. However, this step is not a concrete tangible step because “proposing” is not administering and proposing merely encompasses a written or verbal communication that treatment is suggested or proposed but does not require a secondary treatment. Secondly the claim do not treat the individual with any particular agent, there is no requirement to administer any particular drug and the patient with any post-surgical prognostic risk score is treated the same.  The proposing step encompasses mental/non-transformative activities such as suggesting a therapy.  Note that the claims do not set forth what the treating step accomplishes and thereby there is no nexus between the judicial exception/law of nature and the treating step (i.e. the patient can be treated for any condition other than prostate cancer).  The treating step is broad and generic and thereby constitutes merely an “apply it” limitation, general instructions to a practioner to apply the judicial exception. This is as opposed to a claim that clearly requires that the patient is identified as one having increased post-surgical prognostic risk and then a specific prostate cancer therapy is administer the patient to thereby treat prostate cancer. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
Herein the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than well-understood, routine, and conventional activities in the art and do not add something “significantly more” so as to render the claims patent-eligible.  The step of obtaining a biological sample and determining the expression of PDE4D and TMPRSS2-ERG merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  
The step of determining expression levels of PDE4D5, PDE4D7, and PDE4D9 and TMPRSS2-ERF in samples from individuals constitutes a data gathering step required to apply the law of nature/natural phenomenon.  It is acknowledged that the claims name particular targets, PDE4D5, PDE4D7, and PDE4D9 and TMPRSS2-ERG, whose expression level is to be determined however the claims do not require a particular, non-conventional primer or probe consisting of or comprising a specific nucleotide sequence or any other specific reagent that is used to accomplish such determining such that the claims would recite significantly more than the judicial exception.  The targets to be detected are part of the judicial exception and thereby the naming of the targets does not add something “significantly more” to the recited judicial exceptions. 
The additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art.  The recited steps and elements do not provide inventive concept necessary to render the claims patient eligible.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining expression of PDE4D variants in patients with prostate cancer (Hoffman (US 2017/0073778 A1) and Hoffman (WO 2016/193110 A1)).  Further, the combination of determining expression level of PDE4D variant and determining presence or absence of TMPRSS2-EFG fusion was known in the art.  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine expression of PDE4D variants in patients with prostate cancer and determine presence or absence of TMPRSS2-EFG fusion.  Dependent claims 2-10 further limit the recited judicial exception.  Claim 11 further describe how the determining steps is carried out for expression.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “each of one or more phosphodiesterase 4D variants”  and “the selected phosphodiesterase 4D variant" both of these limitations renders the claim indefinite.  The claim requires determining a gene expression profile for each of one or more phosphodiesterase 4D variants. This recitation renders the claim indefinite because it is not clear if a gene expression profile of each phosphodiesterase 4D variant is required or if the claim requires determining a gene expression profile of one or more phosphodiesterase 4D variants.  The wherein clause further renders the claim indefinite because the claim requires if TMPRSS2-ERG fusion status is positive the selected phosphodiester 4D variant is selected to be a first phosphodiesterase 4d variant and if the TMPRSS2-ERG fusion statue is negative the selected phosphodiesterase 4D variant is selected to be a second phosphodiesterase 4D variant.  It is unclear how selection of a first phosphodiesterase 4D variant or a second phosphodiesterase 4D variant limits the claimed invention.  The claims require determining an expression based risk score based on gene expression profile for a selected phosphodiester 4D variant, the claimed method steps do not require a first and second phosphodiesterase 4D variant or a risk score that requires a first and second phosphodiesterase 4D variant and the claim does not require determining expression or risk based on  a first or second phosphodiesterase 4D variant.  It is unclear how the final wherein phrase limits the claim. It is unclear how the selected phosphodiester 3D variant is selected to be a second phosphodiester 4D variant when the claim only requires one phosphodiesterase 4D variant.  


	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottcher (2015, cited on IDS).
With regard to claim 1, Bottcher teaches obtaining tissue samples from patients with prostate cancer. Bottcher teaches determines PDE4D7 gene expression by qRT-PCR (claim 11) and determining a Cq value for PDE4D7 and reference genes, HPRT1 and TBP (supplementary table 3) (claims 8-9) and normalizing PDE4D7 to the reference genes (see qtr.-PCR).  Bottcher teaches risk score (AUC) of PDE4D7 after surgery (see pg. 1504, 2nd column) .  Bottcher teaches PDE4D7 is downregulated in aggressive, advanced forms of prostate cancer and expression correlated with primary localized prostate tumors (see pg. 1504) (determining an expression based risk score for the subject based on one phosphodiesterase 4D variant, it is noted the claims are not limited to a specific score or any calculations as such the AUC data and conclusion by Bottcher encompass a risk score).  Bottcher teaches determining TMPRSS2-ERG fusion status in tissue samples from patients.  Bottcher teaches in samples with high PDED7, TMPRSS2-ERG fusion was present (see column 2, pg. 1504) (claim 2, TMPRSS2-ERGG positive, PDE4D7 selected).
Bottcher teaches analysis of transcript levels of PDE4D7 against pathology graded cancer samples, using Gleeson score (claim 3).  Bottcher teaches stratification of clinical data and analysis of clinical data of Gleason score, PDE4D7 expression and TMPRSS2-ERG fusion (determining a post-surgical risk score for subjects based on expression based risk score and post-surgical clinical variables) (see figure 4).  Bottcher teaches normalized PDE4D7 transcripts in various prostate cancer tissues with TMPRSS2-ERG fusion and post-surgical prognostic risk score.  It is noted that the claims merely recite risk score, the claims do not limit what the risk score is, how the risk score is calculated or what is encompassed with the risk score.  The claims have been given their broadest reasonably interpretation to include a metric used to predict aspect of a patients care, using indicators from the patient and compared to a standard, in the instant case the analysis of PDE4D7, TMPRSS2-ERG fusion status and Gleason histology score (see figure 4).  Bottcher further teaches analysis of AR negative and AR positive primary prostate cancer with and without progression to biochemical or CR.  Bottcher teaches that samples from patients without disease progression during follow-up (post-surgical) were positively tested for TMPRSS2-ERG and increased PDE4D7 (risk score of no disease progression) (see figure 5b).   Bottcher teaches positive TMPRSS2-ERG tumor with PDE4D7 result in low grade tumors.  Bottcher teaches to selectively treat TMPRSS2-ERG fusion positive prostate cancer using manipulation of PDe4D7 (see pg. 1510) (proposing a post-surgical treatment for the subject) (claim 7).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2017/0073778 A1) in view of Hoffman (WO 2016/193110 A1).
Hoffman (‘778) teaches a method of risk stratification for therapy selection in a patient with prostate cancer based on expression level of PDe4D variant (see para 15).  Hoffman teaches a prognostic risk score is determined for the subject based on the gene expression profile with a scoring function (see para 16).  Hoffman teaches gene expression profile for one or more PDE4D variants, including PDE4D7, PDE4D5, and PDE4D9 (see para) (claim 2).  Hoffman teaches gene expression profile may be normalized to the expression of at least one reference gene, including HPRT1, TUBA1B, PUM1, and TBP (see para 23) (claims 8-9).  Hoffman teaches RT-qPCR to determine gene expression profile for determining a threshold cycle value for PDE4D variant and reference gene (See para 28) (claim 11). Hoffman teaches the prognostic risk score may include computing the risk score as a function of the normalized value (claim 10) (para 29). Hoffman teaches the method comprises proposing a therapy for the subject based on assigned risk group, comparing a therapy response production for the subject after prostate surgery, including radiation, hormone therapy, chemotherapy or combination thereof (see para 33).  Because Hoffman teaches risk analysis after prostate surgery, the risk analysis will necessarily be post-surgical prognostic risk analysis. Hoffman teaches further analysis of a second risk determination, which may be based on a Gleason score (see para 34) (post-surgical clinical variable, Gleason score) (claim 3). Hoffman teaches PDE risk score may be used alone or in combination with other means and methods that provide information on patient’s personal disease status (see para 56).  Hoffman teaches determining risk score after surgery of PDE4D (see table 5 and table 8).  While Hoffman teaches determining a risk score for risk stratification of post-surgical prostate cancer subjects by determining a gene expression profile of PDE4D variants and determining a risk score based on expression based risk score and post-surgical clinical variables, Hoffman does not determine TMPRSS2-EFG fusion status. 
However it was well known in the art to detect TMPRSS2-EFG fusion status with PDE4D variants in prostate cancer.  Hoffman’110 teaches a PDE-Index that may be used alone or in combination with other means and methods that provide information on the patients personal disease statue or disease stage.  Hoffman teaches a method of determining the presence or absence of TMPRSS2-ERG fusion based on gene expression profile including the expression level of at least two PDE4D variants including PDE4D7, PDE4D5, PDE4D9 which is converted in a PDE index for predication of prognosis or performance in clinical applications (see pg. 4).  Hoffman teaches presence of TMPRSS2-ERG is determined.  Hoffman teaches TMPRSS2-ERG fusion is correlated with PDE4D7 while the other PDE4D transcripts are correlated with the absence of TMPRSS2-ERG. Hoffman teaches rational for combination of PDE4D5 and PDE4D7 into PDE index (risk score) for a strong discriminator between cancer and non-cancerous prostate tissue (see figure 5).  Hoffman further teaches added value of PDE index with clinical data on progression free survival depending on  TMPRSS2-ERG status (figure 9) (pg. 65).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of determining PDE4D risk score in post-surgical prostate cancer patients as taught by Hoffman (‘778) to include determining TMPRSS2-ERG fusion status as taught by Hoffman (‘110) to allow for analysis of post-surgical risk.  The  ordinary artisan would have been motivated to improve the method with a reasonable expectation of success of includes analysis of TMPRSS2-EFG fusion as taught by Hoffman ‘110 in the method of Hoffman ‘778 because Hoffman ‘110 teaches the added value of PDE index (risk score) with analysis clinical data and TMPRSS2-ERG fusion for progression free survival. Because both Hoffman ‘778 and Hoffman ‘110 teach analysis of PDE4D variant expression profiles, specifically risk score by expression profile of more than one PDE4D using a PDE indices, it would have been obvious to one skilled in the art to include additional known elements, analysis of TMPRSS2-ERG as taught by Hoffman ’110 in the method of Hoffman ‘778 in order to achieve the predictable result of post-surgical risk analysis of prostate cancer subjects. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman ‘778 in view of Hoffman ‘110 as applied to claims 1-3 and 7-11 above, and further in view of Cooperberg (2011, cited on IDS).
Hoffman in view Hoffman is set forth above.  Hoffman in view of Hoffman does not teach use of CAPRA-S in determining post-surgical prognostic risk. 
	Cooperberg teaches calculating a CAPRA-S score offers good discriminatory accuracy, calibration and ease of calculation for clinical sets of patients following prostate surgery. Cooperberg teaches the CAPRA-S allows for determining risk of recurrence and possible utility of adjuvant therapy.  Cooperberg teaches the score should be applicable as a measure of disease risk and risk based subgroup classification (see pg. 5044).  Cooperberg teaches the CAPRA-S is a useful tool to inform decision making after prostatectomy and to classify patients for future studies of adjuvant therapy.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of determining post-surgical risk of prostate cancer patients as taught by Hoffman (‘778) in view of  Hoffman (‘110) to include additional risk factor analysis as taught by Cooperberg to allow for a more robust risk analysis.  Because Hoffman in view of Hoffman, specifically Hoffman (‘778), teaches PDE risk score may be used alone or in combination with other means and methods that provide information on patients personal disease status, the ordinary artisan would have been motivated to include CAPRA-S score in the method of Hoffman in view of Hoffman with a reasonable expectation of success because both Hoffman in view of Hoffman teach analysis of risk score in prostate cancer patients following surgery and include additional risk factors and Cooperberg teaches CARPA-S risk score is a useful tool to classify patients.  Because both Hoffman ‘778 and Hoffman ‘110 teach analysis of PDE4D variant expression profiles and include additional risk factor scores, it would have been obvious to one skilled in the art to include additional known risk factor analysis, including CAPRA-S as taught by Coopersburg, in the method of Hoffman ‘778 in view of Hoffman ‘110 in order to achieve the predictable result of post-surgical risk analysis of prostate cancer subjects. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634